TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-06-00007-CR



                                     Jackie Smith, Appellant

                                                v.

                                  The State of Texas, Appellee




    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 147TH JUDICIAL DISTRICT
    NO. D-1-DC-2005-300093, HONORABLE WILFORD FLOWERS, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Jackie Smith seeks to appeal from judgments of conviction for aggravated sexual

assault and indecency with a child by exposure. The trial court has certified that Smith waived the

right of appeal. The appeal is dismissed. See Tex. R. App. P. 25.2(d); Monreal v. State, 99 S.W.3d
615, 622 (Tex. Crim. App. 2003).




                                             __________________________________________

                                             David Puryear, Justice

Before Justices B. A. Smith, Patterson and Puryear

Dismissed for Want of Jurisdiction

Filed: January 26, 2006

Do Not Publish